Citation Nr: 1535321	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-17 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include degenerative disc disease and arthritis.

2.  Entitlement to service connection for a right hip condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard (ANG) from October 1958 to May 1959.  Thereafter he had various periods of active duty for training and inactive duty for training until June 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.   

The Veteran's claim was remanded by the Board in August 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right hip condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current low back disorder, to include degenerative disc disease and arthritis did not begin during service and is not otherwise related to military service.





CONCLUSION OF LAW

The criteria for service connection for a low back disorder, to include degenerative disc disease and arthritis, have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In August 2014, the RO sent the Veteran a letter advising him of the information and evidence needed to substantiate his claim for service connection for a low back disorder.  This letter also provided information regarding the evidence VA would obtain and of the evidence the Veteran was responsible for providing.  This letter also provided the Veteran notice regarding degree of disability or effective date pertaining to the disability, see Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by the agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that in October 2014 the Veteran wrote to VA requesting a new VA examination of his low back.  The Veteran stated that although the doctor seemed to do a good physical examination of his condition, she failed to listen to his point of view on the reasons for his physical condition.  The Board notes that the VA physician discussed the Veteran's contentions in her opinion.  This indicates that the physician did listen to the Veteran.  The VA physician's October 2014 report shows an in depth review of the medical history and of the Veteran's complaints.  Accordingly, the Board finds that there has been substantial compliance with the August 2014 Board remand and that another VA examination is not indicated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA treatment records and private medical records.  The Veteran has been afforded a VA medical examination.  The Veteran has provided testimony at a hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  He elicited from the Veteran testimony regarding the history of his low back disability.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts that he is entitled to service connection for a low back disorder, to include degenerative disc disease and arthritis.  He maintains that he developed a low back disorder due to his 33 years of Army National Guard (ANG) service.  He testified at his June 2014 hearing that he began developing pain in his low back while performing the sit-ups and pushups for his annual physical fitness training tests.  He asserted that the type of sit-ups they did in the ANG were damaging to his back.  He testified that his back pain had developed in the last 10 years.

The Veteran's service treatment records reveal no back complaints.   He was provided many periodic medical examinations over the years.  Each time the Veteran submitted a report of medical history in which he checked a box indicating that he had never had recurrent back pain.  In March 2000 the Veteran had his last physical examination prior to his retirement from the ANG.  At that time the Veteran again denied ever having had recurrent back pain.   

VA treatment records from May 2009 show treatment for low back pain.  A June 2009 VA treatment record notes that the Veteran's range of motion of the back was within normal limits and that straight leg raising was negative.  

Records from a private chiropractor indicate that the Veteran complained of low back pain beginning in September 2001.  

The Veteran submitted an April 2010 newspaper article which notes that the Navy may change the annual physical fitness tests because sit-ups may cause back problems.  

The Veteran also submitted an August 2011 letter from his nurse practitioner.  She opined that with the many years of activity and physical training and preparation for the Army Physical Fitness Test, the strain on the Veteran's body definitely would have contributed to the pain/discomfort he has today.  

In December 2013 the Veteran submitted a note from a private physician who stated that doing sit-ups with legs straightened out completely on the floor, and doing a full sit-up, could cause back pain if done repetitively.  The Veteran also submitted a December 2013 note from a private physical therapist who stated that one would experience back pain if performing sit-ups repetitively with legs straightened out on the floor and doing a full sit-up.   

VA x-rays dated in April 2014 revealed the Veteran to have severe degenerative disk disease at L4-L5 and degenerative disk disease of lesser severity in other areas of his lumbosacral spine.  

On VA examination in January 2015 the Veteran had full range of motion of the lumbar spine.  Straight leg raising was negative and the Veteran had no signs or symptoms due to radiculopathy.  The VA examiner opined that the Veteran's back condition is less likely than not related to service.  She based her opinion on the Veteran's reported history, a complete review of the Veteran's service treatment records and VA medical records, along with physical and neurological examination of the Veteran.  She noted that the Veteran's argument that he had back pain while performing his sit-ups is well taken, but there is no evidence in the literature indicating that performing such activities causes chronic generalized osteoarthritis.   She reported that his providers diagnosed chronic generalized osteoarthritis involving all major joints in his body which is a age related degenerative process.  She noted that traumatic arthritis is a different issue, it is more focal.  She stated that there is no evidence in the Veteran's service treatment records that he sustained any injuries to his lower back while performing his once a month weekend duty and yearly 2 weeks duties.  The VA examiner noted that all of the Veteran's physical examinations were negative for any back complaints.  He did not sustain any specific trauma to his back while in the service performing his ANG duties.  She noted that the Veteran is employed full time without any documented absenteeism due to his back condition.  She congratulated and saluted the Veteran for his stamina and determination to continue to provide long years of service to our nation.

The Board finds that the April 2010 newspaper article is of little probative value.  It indicates that there is a debate as to whether sit-ups can cause back problems and provides no information as to whether the Veteran has a current back disability due to service.  

The Board also finds that the August 2011 nurse practitioner (NP) opinion is of little probative value.  The NP provides no rationale for her opinion and does not discuss that the Veteran has arthritis throughout his other joints as well as his lumbosacral spine.  

With regard to the two December 2013 medical opinions, the Board assigns them no probative value.  Each indicates that the sit-up exercise can cause back pain, but provide no opinion as to whether the Veteran's current back disability, degenerative disc disease and arthritis, is related to the Veteran's miliary service.  

Here the medical evidence of record indicates that the Veteran first complained of low back pain more than a year after his discharge from the ANG.  The Veteran has not indicated that he developed chronic back pain until after retirement from the ANG and the STRs show no complaints of back pain and contain many reports in which the Veteran denied recurrent back pain.  The Veteran is competent to report that he has pain in the low back.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current chronic disability of the low back that is a result of sit-ups during service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative January 2015 VA medical examination report that indicates that the Veteran's current back disability is unrelated to his periods of ANG service.  

Although arthritis is a chronic disease as defined by 3.309, the Veteran was not shown to have arthritis until many years after his period of active duty and the one year presumption for chronic diseases is not applicable to periods of ACDUTRA. 

The most probative evidence of record, which includes the Veteran's STRs and the January 2015 VA medical opinion, indicate that the Veteran's current chronic back disability is unrelated to service.  As noted above the, the January 2015 VA examiner examined the Veteran, reviewed the medical records and provided a thorough reasoning for the opinion that the Veteran's current low back disability, degenerative disc disease and arthritis, is unrelated to service. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt rule does not apply.  The claim for service connection for a low back disorder, to include degenerative disc disease and arthritis, must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for a low back disorder, to include degenerative disc disease and arthritis, is denied.


REMAND

In September 2014, the RO issued a rating decision which denied the Veteran's claim for entitlement to service connection for a right hip condition.  A review of the Veteran's file reveals that later that month the Veteran submitted a notice of disagreement (NOD) with the September 2014 rating decision denial of his right hip claim.  The Veteran has not been issued a statement of the case (SOC) on this matter.  The current lack of a statement of the case regarding this claim is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran a statement of the case that addresses the issue of entitlement to service connection for a right hip condition.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


